Earl Warren: No. 914 United States, Appellant, versus First National Bank of Houston, et al. Mr. Turner.
Donald F. Turner: Mr. Chief Justice, may it please the Court. This and the succeeding case are both direct appeals under the Expediting Act, from judgments, dismissing anti-trust complaints against two bank mergers, one in Houston and one in Philadelphia. Well, the cases are not precisely parallel, the main issues are commendable. Both we and the Comptroller's officer and intervenor have read them together. And accordingly, if it is agreeable to the Court, I propose to present more or less a coalesced main argument but I shall of course endeavor to and deal in this first hour with specific issues raised by the defendant Banks in the Houston case. These cases raised, we believe some basic issues of interpreting the Bank Merger Act of 1966 and before giving you a brief background of the events that led up to the two cases now before you, I think it would be helpful if I quoted the principle provisions of this statute. Section 18 (c) (5) of the Act, provides and I quote, “A federal banking agency shall not approve, and I insert a proposed bank merger, whose effect in any section of the country may be through substantially lessen competition, or tend to create a monopoly, or which in any other manner would be in restraint of trade, unless it finds that the anticompetitive effects of the proposed transaction are clearly outweighed in the public interest by the probable effect of the transaction in meeting the convenience and needs of the community to be served.” Subparagraph seven provides that in any antitrust action other than under Section 2 of the Sherman Act brought against a merger approved by a federal banking agency and again I quote, “The standards applied by the Court shall be identical with those with the banking agencies are directed to apply,” by the provision that I just quoted. And finally, and again I quote, “And that in any such action, the Court shall review de novo the issues presented.” Now, let me briefly describe to you a -- the background of two cases. First City National Bank of Houston and Southern National Bank, appellees here, applied as the statute requires to the Comptroller of the Currency for approval of their proposed merger transaction. The Comptroller notified the other two approving agencies in the Department of Justice who submitted as the statute requires their assessment of the competitive factors involved. The Federal Reserve Board and the Department of Justice both reported that competitive effects would be adverse, the Department of Justice using the adjective seriously. Nevertheless, the Comptroller approved the merger in September 1966, concluding that in his opinion the effects of the merger on competition will not be adverse in the Houston area and that in any event, any anticompetitive effects of the transaction are clearly outweighed in public interest by the probable effect of the transaction in meeting the convenience and needs of the Houston community. Thereupon within the 30-days limitation provided for by statute, the Department of Justice filed a complaint, challenging the proposed merger on the ground that it might substantially lessen violation -- lessen competition in violation of Section 7 of the Clayton Act. And the facts that was relied on among others and I will be very sketchy on this were that the acquiring bank was the largest bank in Houston, the Houston area, accounting together with its affiliates were approximately 29.6% of all commercial deposits in Harris County, that the acquired bank was the 6th largest commercial bank in Harris County and with affiliates accounting for about 2.8% of commercial deposits. But in addition, Southern was the fastest growing bank in -- in the city having only been recently chartered and it had a young aggressive management which indeed has been cited as one of the reasons for the merger, it being anticipated that that management will play an active, if it not, dominant role in the merge institution. Within a week after the complaint was filed, the Comptroller intervened and next day moved to dismiss the complaint for failure to state facts, sufficient to support a cause of action. Defendant banks thereupon filed a motion for dissolution of the statutory stay on the ground, and I quote, “The plaintiff has made no allegation challenging the findings and determinations of the Comptroller than any -- that any anticompetitive effects resulting from a proposed merger are clearly outweighed in the public interest as arbitrary, capricious, and not supported by substantial evidence.” Because plaintiff refuses to meet its statutory burdens, said the motion, there is no reasonable probability it will prevail on the merits. Subsequently at the hearing on December 2nd the District Court ruled as we understand it and as I have been informed by counsel for the Comptroller that they understand it, that the Bank Merger Act of 1966 requires the Government to plead and assume the burden of proving not only that the merger is anticompetitive but also that the competitive injury is not clearly outweighed by the convenience and needs of the community to be served.
William J. Brennan, Jr.: I gather -- I -- that provision being that they're not merely that the Comptroller was wrong in his determination, but affirmatively to establish by new proofs that proposition -- that negative --
Donald F. Turner: As we understand that it Mr. Justice Brennan, the view of the Court was that under the Bank Merger Act -- after the Bank Merger Act of 1966, the Government must plead and assumes the burden of proving not only anticompetitive consequences which would normally warrant a conclusion that Section 7 has been violated, but was also proved that those anticompetitive consequences are not clearly outweighed --
William J. Brennan, Jr.: Yes, that's what –-
Donald F. Turner: -- by the convenience and needs.
William J. Brennan, Jr.: That's what -- what you said but what I'm --
Donald F. Turner: Yes.
William J. Brennan, Jr.: But what I'm -- that question.
Donald F. Turner: Yes.
William J. Brennan, Jr.: I didn't ask you the right question.
Abe Fortas: Counsel for the Houston banks --
Donald F. Turner: They dispute this --
Abe Fortas: They -- they read the opinion --
Donald F. Turner: That's right, and I will get to that Mr. Justice Fortas. They --
William J. Brennan, Jr.: Now, what under that -- what under that view is the significance of the determination of the Comptroller?
Donald F. Turner: That would be an issue which the judge in the Houston case clearly did not reach. It was an issue which we believe was reached by Judge Clary in the Provident case and it is an issue again that we -- we shall have to deal with. There is as Mr. Justice Fortas suggested, dispute between us and the Houston banks as to the effects of the District Judge's ruling. The Houston banks take the position that the judge did not even reach the burden of proof issue. That he simply ruled that the Government had to allege facts from which it could be determined that the convenience and needs did not outweigh. And as I indicated I will -- I will take up that question. Now, on the basis of what we understood the ruling of the District Court to be, he -- he entered his order and gave us 10 days to amend our complaint to comply with what he had indicated on the basis of our understanding of what his ruling was. We declined to amend believing that the issue is so important and one so deserving of early determination, final determination that it should be taken up fast and accordingly the complaint was dismissed and we brought this appeal. Now, the Provident case, again at the proposed merging banks, Provident National and Central Penn made their application to the Comptroller of the Currency for approval of their merger. Again, both the Federal Reserve Board and the Department of Justice indicated their view in their reports on competitive factors that there would be significant adverse competitive effects. Again, the Comptroller approved the merger including that rather than having an overall adverse effect on competition and I'm quoting, “It will have a favorable effect further the increased ability of the resulting bank to serve the convenience and needs of the Philadelphia area by increased deficiency and the like makes this merger desirable.” Accordingly the -- again, within 30 days the Justice Department filed a complaint alleging that the violation violate -- that the merger violated Section 7 of the Clayton Act. And very briefly the facts are that Provident, the acquiring bank is the 5th largest bank in the four-county Philadelphia area accounting for 9% of the area's bank deposits. Central Penn, the proposed acquired bank is the 6th largest accounting for approximately 5% of the deposits, the five largest banks in the area already accounted for some 71% deposits. From here on the procedural course of this case was slightly different, the Comptroller who again intervened as a party moved to dismiss the complaint on August 11th. The defendants also moved to dismiss. They argued in effect that the Government was unwilling to shoulder the burden of proof that the merger was not justified by meeting the convenience and needs of the community. But here, the District Court initially denied these motions on the ground that the action was then only at the notice pleading stage and the complaint was adequate to apprise the other parties that the Government believed the merger unlawful under the Clayton Act as modified by the Bank Merger Act. However, shortly thereafter on November 4th, the District Court ruled that in order to prove that the merger was unlawful, the Government would be required to show both of the merger would have substantial anticompetitive effects and that these anticompetitive effects are not clearly outweighed by convenience and needs. The Court then went further and indicated that it would give great weight to the findings of the Comptrollers stating that if it appears that the decision of the Comptroller is dependent upon an exercise of discretion, the Court will vow to that discretion and I close -- quote, “Unless the Comptroller abused, exceeded, or arbitrarily applied it.” Now then, the Government subsequently indicated by various filings that it was unwilling to assume the burden of proof upon the convenience and needs issue. Accordingly, the banks and Comptroller again moved for final judgment dismissing the complaint and these motions were granted, and the Government duly appealed. Now, in both of the -- there's a -- in both of the cases, the respective District Courts then dissolved the statutory stay provided for in the Bank Merge Act of 1966, stays however were subsequently obtained in this Court. Now, before proceeding to define what I think the issues are, I think it would be helpful if I indicated to you what is not in dispute here. We do not and did not below dispute that the Bank Merger Act specifies the standards to be applied by the District Court in any antitrust proceeding brought against bank mergers or that the standards are presumably different to some extent from the Clayton Act which would normally apply. The Government in no way has intended to dispute this by drafting its complaints in terms of Section 7 only. If any Court had merely requested us to amend their complaints to make reference to the Bank Merger Act, we would have done so even we thought -- even though we thought it was unwarranted for reason I will shortly disclose rather than take so narrow an issue up on appeal.
Abe Fortas: That does create a technical problem, does it Mr. Turner? That is to say the Government brought these complaints under Section 7 --
Donald F. Turner: That's correct.
Abe Fortas: And -- then I suppose that the counsel for the banks felt a little awkward about what might happen, doesn't it? They came in and said that the standards of another statute were relevant and necessary for a decision of the case. Why didn't the Government plead the Bank Merger Act of 1966?
Donald F. Turner: Well, the reason --
Abe Fortas: You now say that those were the -- you concede that those were the governing standards.
Donald F. Turner: Well, again I -- and I hope that this is not a technical response. I -- the -- the Bank Merger Act itself creates no cause of action. It itself sets forth -- sets up no judicial proceeding. All the Bank Merger Act -- Act says is and it says repeatedly throughout the various subsections that in any antitrust proceeding that may be brought, the Court shall apply these standards, shall review de novo and so on.
Abe Fortas: No it doesn't say that. It says that any judicial proceeding. Did I read it correctly?
Donald F. Turner: Well, I quote -- the statute appears --
Abe Fortas: Now , look at seven -- page 70 of your brief.
Donald F. Turner: Yes. Page 70, “Any action brought under the antitrust laws arising out of the merger transaction.” In any such action that's the last sentence. The Court shall review it de novo.
Abe Fortas: Where is the merger?
Donald F. Turner: Then in the next subparagraph, “In any judicial proceeding, attacking a merger transaction on the ground that in and of itself had violated any of the antitrust laws.” So, that raise judicial proceeding, again, refers to the antitrust laws. The standards applied by the Court and so forth. And then over on pa ge 71, subparagraph (d), “In any action brought under the antitrust laws.”
Abe Fortas: Well, however that might be, what you're telling us now, at least, clears up the purposes in his argument whatever its effect maybe --
Donald F. Turner: Yes.
Abe Fortas: -- one point and that is to say the Department of Justice agrees that the standards applicable to your action. So, it would be the standard set forth in the Bank Merger Act of 1966.
Donald F. Turner: That is correct. There would be -- here, I assume, to the extent relevant and there will undoubtedly be in the future. Many arguments between the Government and any prospective defendants as to what the significance or substance of those changes are. But we can -- we have always agreed that the Bank Merger Act as it clearly says, “Sets out its standards which are applicable, the antitrust proceedings attacking vague grounds.” Now, I take it, (Inaudible) -- a couple of things I don't think we're in dispute, I take it that opposing counsel would agree that the complaints of the Government stated a cause of action insofar as the Clayton Act is concern, and insofar as the an -- as anticompetitive consequences alluded to in the Bank Merger Act standard are concern. I doubt that they would agree that they clearly establish a Clayton Act violation, but I'm sure they would agree in light of Von's Grocery, Pabst, and other decisions that the alleged facts have -- at least gave the Government a fighting chance. Now, given -- endeavoring to get these issues out of the way, it seems to us that the following four questions are presented here, all of which are great importance and are threshold questions insofar as the Bank Merger Act is concern. First, both cases we believe present the question whether once the Government in an antitrust suit challenging a bank merger establishes that the merger may substantially lessen competition defendants have the burden of proving that the merger's anticompetitive effects are clearly outweighed in public interest by the probable effect of the transaction in meeting convenience and needs. That's the first issue. Now, second, and a related issue --
Potter Stewart: The Court, you're talking about now in Court?
Donald F. Turner: In Court.
Potter Stewart: This is after this has been approved by the relevant agency.
Donald F. Turner: That is correct. This is in an antitrust proceeding which we have -- we have brought, pursuant to the antitrust laws and indeed the -- the continuing validity which is recognized under the Act.
Potter Stewart: Now, for this --
Donald F. Turner: The question is now, who has -- what is the disposition of burden of proof?
Potter Stewart: In this so-called --
Donald F. Turner: I can put it another way by saying --
Potter Stewart: Review de novo.
Donald F. Turner: Does the -- well, that's -- that's the second issue actually.
Potter Stewart: Well, that's what it's called though, and that's what the Court proceeding is called.
Donald F. Turner: Let me put it this way, that in deciding what the disposition of the burden of proof is, it must meet -- you must necessarily face what I would call I second question and the ones that -- squarely raised by Provident and argued almost exclusively by the banks there namely, whether the statute really incorporates a review standard. The kind of standard appropriate for the review of action of administrative agencies and does not continue in effect what used to be namely that the Court itself would make an independent determination of the issues presented?
Potter Stewart: As -- as the trial court have original jurisdiction --
Donald F. Turner: As – that's -- that is correct. That is correct. I quite agree that you can't really answer burden of proof issue satisfactorily without getting to the -- to the other question as well and that indeed is the second question.
William J. Brennan, Jr.: Because I suppose Mr. Turner that --
Donald F. Turner: Yes.
William J. Brennan, Jr.: -- that the statute is read as setting up a review standard nothing more.
Donald F. Turner: That is the --
William J. Brennan, Jr.: Then -- then (Inaudible) they answered on the basis whether it's to be a review of anything except the determination (Inaudible).
Donald F. Turner: That's correct. If -- if it were so that the -- that the purpose -- the words of statute and purpose of the statute is to turn the District Court in an antitrust proceeding into a review court, clearly our complaints are defective. We would have to plead much differently than the way we pled there. We would plead I supposed along the line that the determination of the Comptroller was arbitrary capricious without foundation in law and so on and so forth and not supported by substantial evidence on -- on the record. And we clearly did not plead that way.
Speaker: And you have to do that – you would have to do that even though you were free to introduce additional evidence.
Donald F. Turner: That is correct. And I -- to say parenthetically that the freedom to introduce additional evidence on part of all parties I think bears on the question as to whether the review standard is really contemplated. Now, the third issue is the one which the banks have raised in the Houston case which is peculiar to their case only. They claim that the District Court dismissed the Houston case on the pleadings without reaching any question of burden of proof and that consequently their case raises only the question whether the department must, “Alleged facts in its complaint establishing that the merger will have anticompetitive effects which are not clearly outweighed.” Now, I think the final issue which we have raised is whether in the event we prevail in the Court here, the statutory stay should be automatically restored on remand to the District Courts with the parties of course being free to petition again for dissolution if they care to do so.That is an issue which clearly comes at the end. Now I would have deemed it most appropriate and I think --
Speaker: (Inaudible)
Donald F. Turner: Yes.
Speaker: (Inaudible)
Donald F. Turner: Because -- the constitutional issue Mr. Justice Harlan which was raised by -- not only the comptroller but the Provident Bank is tied up in the question as to whether the statute provides for a review standard as compared with the standard whereby the Court independently makes its determination. As the banks argue for this result on the basis that -- very briefly they claim that the kind of job which the Bank Merger Act requires the Court to do is so foreign to the Court that it raises serious constitutional questions and accordingly this Court should -- should read the Act as -- as making a review court out of the -- out of the District Court. That is -- that is subsidiary to that -- that question. Now I would have normally contemplated taking up this issue first because it is clearly primary and clearly would dispose of all of the questions that are involved here and I think also a full exposition of this is very helpful in understanding the rest of the issue but in view of the time available and in order to make sure that I do get to this in fairness to defendant banks in the Houston case, I think I will go to that -- to that issue, the issue which is peculiar to that case first. Now, as I said the --
Potter Stewart: It was a pleading -- to be the pleading --
Donald F. Turner: That's the pleading question. As I understand --
Potter Stewart: Whether or not you stated a cause of action with the matter of pleadings.
Donald F. Turner: That's right. As the banks contend that all the District Court held was that we -- we should have alleged facts pertaining to convenience and need, and did not reach the question of who had the burden of proof. Now, as I've already indicated that was not our understanding and it is not the understanding of the Comptroller who made the motion to dismiss which was granted by the Court, and I would agree that the question is not entirely free from doubt. The citations to the record made by the Houston banks cast at least some doubt, but I would refer to a portion of the transcript which they do not refer to as -- as indicating the foundation for our own view that the judge was in fact disposing of the burden issue. This is on page 3A of the appellee banks brief, the appendix to their brief. The Court, I am of the view in the light of this few authorities which we have -- have at this time that the Act of 1966 made some rather substantial changes in the law. I understand the cases, and he was referring to some other District Court decisions, to hold the burden to be on the plaintiff to alleged and prove anticompetitive result of this merger and further that it is not outweighed by the convenience and needs aspect to the matter. I think the Department of Justice has continued for reasons of its own to adapt a contrary interpretation, but I consider these cases and I'm paraphrasing as authoritative, at least at this time further I think the petitions fails to state a cause of action in that it alleges only the first step and not the second step which is necessary for the plaintiff to support. Now, as I say, I -- we -- we read this and I believe the Comptroller does -- is indicating that the judge was in fact dismissing our complaint not only -- not merely for failure to allege facts but on the basis of a further view that he thought the burden proof on the balancing issue was on us. But let me -- if we assume that this is all that the Court decided, our contention would be that that ruling itself is wrong if the Government is right on the other major issues which are before the Court, that is to say if the Bank Merger Act contemplates an independent determination by the Court and if as we urge the statute clearly sets forth convenience and needs as an exception to a general antitrust standard and as an exception the burden falls on the defendants rather than on the Government, then it seems to us that the judge's holding that we should plead facts pertaining to -- to convenience and needs is just a wrong ruling. If the Government does not have the burden of proof on convenience and needs then it clearly state -- the complaint states a prima facie case by alleging only anticompetitive consequences and it is not a defective complaint. Moreover, purely as a matter of pleading, a plaintiff does not normally have to alleged facts (Inaudible) and affirmative defense. Indeed there have been some cases in the past holding that ill-advised lawyers who assert such facts thereby transfer the burden of proof to themselves. So the short of it is -- we believe that even if the ruling made is as narrow as the Houston Bank suggest, it is wrong if we are right on the issues. Moreover, and this is my final point on this question, if the Court's ruling was as limited as the Houston Bank suggest and if the narrow ruling was correct neither of which propositions we agree with, it seems to us that fairness would dictate that the case be remanded with the directions that the Government be given lead to amend and our reasons are two, that if the judge rule that way, it was at best terribly unclear and if he had been clear that the Government would -- would have elected to amend rather than taking intermediate appeal on so narrow a point to this Court.
Speaker: I thought Mr. Turner, you were given all kinds of opportunities to amend.
Donald F. Turner: We were -- we were given the opportunity. We did not amend because we believed that the judge had ruled to the reasons that I have suggested namely that he -- he was -- he -- he was dismissing the complaint unless we amended it on the basis of his position that the Government not only had to allege that anticompetitive –-
Potter Stewart: But also prove --
Donald F. Turner: -- consequences were not clearly outweighed but had the burden of proof.
Potter Stewart: You understood his --
Donald F. Turner: That is why we did not amend --
Potter Stewart: You understood his ruling to be much broader than --
Donald F. Turner: That's right.
Potter Stewart: -- nearly that you had not --
Donald F. Turner: That is correct.
Potter Stewart: -- technically stated a cause of action.
Donald F. Turner: And we did not amend because the broad ruling is one of such vital significance that we thought it appropriate to take an appeal.